Citation Nr: 1631647	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1989 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reopened the Veteran's claim for service connection for PTSD and denied it on the merits.

In an April 2014 decision, the Board reopened the claim for service connection for PTSD and remanded it for further development.  The Board instructed the RO to obtain Social Security Administration (SSA) records and to schedule the Veteran for a VA psychiatric examination to determine whether he had any current psychiatric disability related to active service.  In October 2014, the Veteran underwent a VA psychiatric examination, and in November 2014 the RO obtained and associated SSA records to the claims file.  In a March 2015 supplemental statement of the case, the RO continued to deny service connection for PTSD, and in a March 2015 rating decision, the RO denied service connection for a bipolar disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Additional development is necessary before a decision can be made on the claim.

In the June 2014 VA psychiatric examination report, the examiner diagnosed the Veteran with bipolar disorder, not otherwise specified (NOS), rule out PTSD; alcohol dependence; and nicotine dependence.  He opined that it was at least as likely as not that the Veteran met the DSM-V criteria for a mood disorder with bipolar disorder NOS features.  The examiner noted that while the Veteran participated in Operation Desert Storm, there was not enough evidence that he met the DSM-V criteria for PTSD, and there was no diagnosis of PTSD in the treatment records of the Battlecreek VA Medical Center (VAMC).  He also stated that the Veteran was referred for psychological testing to look for "any possible PTSD issues that may be masking underneath the mood disturbance or the substance abuse issues."

That same month, a neuropsychology consultation report noted that the Veteran's file was forwarded for consult to rule out PTSD and traumatic brain injury (TBI).  The Veteran's military and post-service treatment records were not available for review.  The examiner noted that the Veteran had been "recently evaluated by the PTSD-Residential Rehabilitation Treatment Program (RRTP) for admission" and that the "results of that [were] pending although additional testing was recommended."  The examiner stated that the Veteran "failed to follow-up with additional appointment for that evaluation" and he appeared "to have changed his mind" in regards to admission to PTSD-RRTP.  The examiner also remarked that the "initial psychological evaluation using an objective measure was invalid for determining his psychological status due to extreme symptom reporting." 

The Board notes that in the April 2014 remand order, the Board requested that the VA examiner determine whether the Veteran had any psychiatric disorder, and address whether it was at least as likely as not that any diagnosed psychiatric disorder was caused or was otherwise related to service.  The June 2014 VA psychiatric examiner only stated that the Veteran's bipolar disorder at least as likely as not met the DSM-V diagnostic criteria; he did not address the etiology of the psychiatric disability.  

In addition, the Board notes that the VA psychiatric examiner reported that the Veteran had been referred for psychological testing to determine whether "any possible PTSD issues [might] be masking underneath the mood disturbance or the substance abuse issues," and the VA neuropsychologist stated that the Veteran had been "recently evaluated" by the PTSD-RRTP and that the results of the evaluation were pending.  On review of the claims file, the Board notes that there are no PTSD psychological test results associated with the claims file from either the PTSD-RRTP or any other entity, which assessed whether any PTSD issues could be "masking" under the Veteran's diagnosed bipolar disorder.

As such, the Board finds that an addendum opinion is necessary before a decision may be reached in this case.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).  

As this claim is being remanded, all outstanding VA treatment records dated since February 2015 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims dated since February 2015, specifically any psychological testing.  If the test results are not found, psychological testing should be accomplished to determine if the criteria for PTSD are met.  All records and responses received should be associated with the claims file.

2.  Thereafter, refer the claims file and a copy of this Remand to the June 2014 VA examiner for an addendum opinion.  Following a review of the additional evidence, including the psychological testing results, determine the nature and etiology of the Veteran's psychiatric disability.  All tests and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this REMAND.  

After reviewing the claims file, the examiner should address the following:

(a)  What are the Veteran's current psychiatric disabilities, if any?  

The examiner should address previously diagnosed psychiatric disorders, including the February 2011 PTSD diagnosis; the June 2011 depressive disorder NOS and anxiety disorder NOS diagnoses; and the June 2014 bipolar disorder diagnosis.

(b)  If the Veteran is diagnosed with PTSD, the examiner should address whether it is at least as likely as not (i.e. a 50 percent probability or more) that the PTSD was caused or is otherwise related to service, to specifically include the Veteran's actual exposure to a verified stressor or fear of hostile military or terrorist activity during his period of service in the Persian Gulf.

(c)  For any other psychiatric disability, the examiner should address whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused or is otherwise related to service. 

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



